108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mae E. GETTIS, Appellant,v.CITY OF LITTLE ROCK PARKS & RECREATION;  City of LittleRock, Appellees.
No. 96-1802.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 20, 1997Filed March 28, 1997.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Mae E. Gettis appeals from the district court1 order granting summary judgment to defendants in her employment discrimination action.  Having reviewed the record and the parties' briefs, we affirm the judgment for the reasons set forth in the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas